Citation Nr: 0018640	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

 1.  The propriety of the initial 10 percent evaluation 
assigned for residuals of a right elbow dislocation.

2.  The propriety of the initial 10 percent evaluation 
assigned for a right wrist strain.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1996.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating action in 
which the RO granted service connection for residuals of a 
right elbow fracture and a right wrist strain and assigned 
noncompensable evaluations for both disabilities.  In January 
1999, the Board remanded the issue to the RO for further 
development.  In a November 1999 rating action, the RO 
increased the rating for residuals of a right elbow fracture 
to 10 percent and the rating for a right wrist strain to 10 
percent.  

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO in July 1998.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The veteran's right elbow disorder is manifested by 
complaints of pain and tenderness, with clinical findings 
including range of motion from 10 to 140 degrees, pronation 
to 80 degrees, and supination to 80 degrees.  

2.  The veteran's right wrist disorder is manifested by 
complaints of pain and tenderness, with clinical findings 
including dorsiflexion to 70 degrees, palmar flexion to 70 
degrees, ulnar deviation to 30 degrees, and radial deviation 
to 20 degrees. 


CONCLUSIONS OF LAW

1.  The veteran's right elbow disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Codes 5206, 5207, 5208 
(1999).   

2.  The veteran's right wrist disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Codes 5215, 8515, 8715 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends, in effect, that his right elbow and 
right wrist disabilities have increased in severity, and that 
they were inadequately evaluated.  In particular, he states 
that his right elbow and right wrist disabilities effect his 
everyday activities which includes his job as a mail carrier.  

The veteran was afforded a VA general examination in February 
1997.  He complained of weakness and feelings of tightness in 
his right elbow.  He stated that he was unable to do pushups 
and that he had persistent numbness in his right 4th and 5th 
fingers.  He also complained of pain and stiffness in his 
right wrist.  Examination of the right elbow revealed 
extension of 0 degrees.  Flexion was to 144 degrees.  
Supination was to 120 degrees.  Pronation was to 54 degrees.  
There was tenderness to palpation over the right elbow medial 
epicondyle.  Strength and sensation were intact.  Examination 
of the right wrist showed mild tenderness to palpation over 
the dorsum.  Range of motion of the right wrist revealed 
flexion of 60 degrees and extension of 32 degrees.  The 
assessment included residuals of a right elbow dislocation 
and right wrist pain secondary to strain.

The veteran gave testimony at a hearing before the 
undersigned Member of the Board in July 1998.  He stated that 
he has experienced a loss of strength and weakness in his 
right elbow.  In particular, he alleged that he cannot 
perform many functions because of his right elbow condition.  
With regard to his right wrist, he testified that he has 
noticed a difference in his gripping strength and that he 
feels pain in his wrist.

Following appellate review in January 1999, the Board 
remanded the case for additional development of the evidence.  
The Board determined that the veteran's claims file did not 
contain adequate evidence to rate the veteran's claims for 
increased ratings for his right elbow and right wrist 
disabilities.  The only post-service medical record in his 
claims file at the time was a February 1997 VA compensation 
and pension examination.  In this regard, the veteran 
testified at the hearing on appeal that he was seen in 
November 1997 at a VA medical facility for treatment of his 
right wrist and elbow.  The RO was instructed to obtain the 
specified VA outpatient treatment records identified by the 
veteran at the hearing on appeal.  The RO obtained the 
requested records and provided the veteran with a VA 
orthopedic examination in October 1999.

In a VA outpatient treatment record dated in September 1997, 
the veteran complained of a tingling sensation in his right 
elbow down to his fingertips.  He stated that he had weakness 
in his forearm and hand with muscle spasms which prevented 
him from using his right thumb.  

In a November 1997 VA outpatient treatment record, the 
veteran complained of decreased range of motion in his right 
elbow and right wrist. 

The veteran was afforded a VA orthopedic examination in 
October 1999.  He  complained of right elbow pain on the 
anterior aspect of the elbow whenever he fully extended the 
elbow.  He stated that he had pain when doing push-ups or 
pull-ups when full extension was reached. With regard to his 
right wrist, he stated that he has pain only with activity 
and that for the past 2 to 3 years he has noted some numbness 
of all the fingertips on his right hand.  When he bent his 
right wrist back, he had pain on the ulnar aspect of the 
right wrist.  Examination of the right elbow revealed range 
of motion of 10 to 140 degrees, pronation to 80 degrees and 
supination to 80 degrees.  Tenderness was noted over the 
anterior elbow, medial to the brachioradialis.  Laxity was 
not noted.  Motor exam of the upper extremity was intact.  
Examination of the right wrist revealed dorsiflexion to 70 
degrees, palmar flexion to 70 degrees, ulnar deviation to 30 
degrees, and radial deviation to 20 degrees.  Tenderness was 
noted over the ulnar aspect of the right wrist.  No crepitus 
was noted.  Right side grip strength was 60, 50, and 50.  
Left side grip strength was 75, 60, and 60.  Sensation was 
intact of the upper extremity.  The impression was status 
post right elbow dislocation, with residual loss of extension 
and pain at the anterior capsule of the right elbow and a 
probable intrasynovial loose body noted on X-rays in 1997 and 
chronic right wrist pain.  The prognosis was fair.  The 
examiner noted that the veteran appeared to have modified his 
activity so that he did not need to extend his elbow as 
frequently and thereby decreasing the amount of pain.  As for 
his right wrist, he had chronic pain with slight weakness on 
grip of the right side as compared to the left.    

In a November 1999 rating decision, the RO increased the 
ratings for both the right elbow and right wrist disorders 
from noncompensable to 10 percent disabling, effective from 
January 1, 1997.

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his left knee 
disorder is worse than currently evaluated, and he has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. § 4.59 provides that, with any form of arthritis, 
painful motion is an important factor of disability.  The 
intention of the VA rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to a healed 
injury, as entitled to at least the minimum compensable 
rating for the joints.  The joints involved should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

With regard to the right elbow, under Diagnostic Code 5206, a 
10 percent evaluation is assigned when forearm flexion is 
limited to 100 degrees and a 20 percent evaluation is 
assigned when forearm flexion is limited to 90 degrees.  
Under Diagnostic Code 5207, a 10 percent evaluation is 
assigned when forearm extension is limited to 45 degrees and 
a 20 percent evaluation is assigned when forearm extension is 
limited to 60 degrees. Also, under Diagnostic Code 5208, a 20 
percent evaluation is for assignment when forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.

Normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Normal range of motion 
of the forearm is from 0 degrees to 80 degrees on pronation 
and from 0 degrees to 85 degrees on supination.  38 C.F.R. § 
4.71, Plate II (1999).

A review of the evidence reveals that a rating in excess of 
10 percent for the veteran's right elbow disorder is not 
shown on current VA examination.  The evidence of record 
reveals only a slight impairment of the right elbow.  The 
October 1999 VA orthopedic examination revealed range of 
motion from 10 to 140 degrees, pronation to 80 degrees, and 
supination to 80 degrees.  The veteran's complaints of pain 
and tenderness of the right elbow along with slight 
impairment of the right elbow are adequately addressed by a 
10 percent rating.  Accordingly, a rating in excess of 10 
percent for the right elbow disorder is not warranted.   

With regard to the right wrist, under Diagnostic Code 5215, a 
10 percent rating is warranted for limitation of motion in 
dorsiflexion of less than 15 degrees; or, palmar flexion 
limited in line with the forearm. No other compensation is 
warranted under this code.  Diagnostic Code 5214 is not for 
application as ankylosis of the right wrist is not shown. 

Normal range of motion of the wrist is from 0 degrees to 70 
degrees on dorsiflexion and from 0 degrees to 80 degrees on 
flexion.  Ulnar deviation is from 0 degrees to 45 degrees and 
radial deviation is from 0 degrees to 20 degrees.  38 C.F.R. 
§ 4.71, Plate II (1999).

A review of the evidence reveals that a rating in excess of 
10 percent for the veteran's right wrist strain is also not 
shown on current VA examination.  The evidence of record 
reveals only a slight impairment of the right wrist.  The 
October 1999 VA orthopedic examination revealed dorsiflexion 
to 70 degrees, palmar flexion to 70 degrees, ulnar deviation 
to 30 degrees, and radial deviation to 20 degrees.  
Tenderness was noted over the ulnar aspect of the right 
wrist.  No crepitus was noted.  Once again, the veteran's 
complaints of pain and weakness along with slight loss of 
motion of the right wrist are contemplated by the 10 percent 
rating currently assigned to the wrist.  With analogous 
consideration of the wrist symptoms under Codes 8515, 8715, 
pertaining to neuragia or incomplete paralysis of the median 
nerve, the Board finds that the wrist tenderness, slight 
limitation of motion and slight weakness of grip strength 
noted on examination represent no more than mild incomplete 
paralysis.  Accordingly, an evaluation in excess of 10 
percent for the right wrist is denied.

Furthermore, the Board notes that since the veteran's 
complaints of pain and weakness in both his right wrist and 
right elbow have been addressed by the assigned 10 percent 
ratings, the issue of functional loss due to right elbow and 
right wrist pain, incoordination, weakness, or fatigability 
have been considered and addressed.  See DeLuca.  

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the 10 percent ratings assigned by the 
RO for right elbow disorder and right wrist disorder reflects 
the most disabling these disorders have been since the 
veteran filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for this disorder is not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

An increased rating for residuals of a right elbow 
dislocation in excess of 10 percent is denied.

An increased rating for a right wrist strain in excess of 10 
percent is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

